Citation Nr: 1536461	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.  

3.  Entitlement to a disability rating in excess of 30 percent for degenerative arthritis of the cervical spine.  

4.  Entitlement to service connection for psychiatric disability, claimed as depression and anxiety. 

5.  Entitlement to service connection for thoracolumbar spine disability, to include spinal cysts. 

6.  Entitlement to service connection for bilateral hip disability.  

7.  Entitlement to service connection for bilateral lower extremity neuropathy.  

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976 and February 1982 to November 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The headache issue is decided herein, and the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A headache disorder has not been present at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a June 2009 letter, prior to the December 2009 rating decision on appeal.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also provided a VA examination in November 2009.  
The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that service connection is warranted for headaches because they are due to his service-connected right shoulder and cervical spine disabilities.   A review of the Veteran's service treatment records does not show the Veteran was diagnosed with or treated for a headache disorder in service.  

A review of the Veteran's private treatment records from the Ohio State Pain Management Center, Neurosurgical Care Incorporated, North American Spine, and Bonati Spine Institute does not indicate the Veteran has been diagnosed with a headache disorder.  A distinctly diagnosed headache disorder is also not shown in the Veteran's copious outpatient treatment notes from the Chillicothe, Dayton, or Cincinnati VA Medical Centers (VAMCs).  

The Veteran underwent a VA examination in November 2009.  Following the examination, the examiner indicated the Veteran's reports of cephalgia/headaches is located in the base of his head near the occiput (upper neck).  The examiner found the Veteran's reports of a headache disorder to be consistent with his currently diagnosed cervical spine disorder.  More specifically, the examiner stated the Veteran's claimed headaches were indistinguishable from his neck pain in its location and presentation.  

Thus, the medical evidence shows that the disability claimed as headaches by the Veteran is actually a symptom of the already service-connected cervical spine disability.  None of the medical evidence indicates that the Veteran has had a headache disorder during the pendency of the claim.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has headaches related to his right shoulder and cervical spine disabilities.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences head pain near the upper neck or other symptoms that are routinely observable, but he is not competent to state that the upper neck/head pain is due to a distinct headache disorder rather than pain caused by his cervical spine disability.  As discussed above, the competent medical evidence fails to show the presence of a headache disorder during the period of the claim.  Therefore, the claim must be denied.  


ORDER

Service connection for headaches is denied.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  

At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran most recently underwent examinations to assess his service-connected left knee and cervical spine disabilities in December 2011.  The reports of these examinations are insufficient, as they lack important information necessary to rate the disabilities.  Specifically, the examiner noted the Veteran experiences flare-ups of left knee and cervical spine pain.  The Court has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  Id.

Additionally, the Veteran has, on several occasions, reported his disabilities have worsened.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing, the Board finds new examinations are warranted to assess the severity of the Veteran's service-connected disabilities.  

Next, the Board notes the Veteran has initiated a claim for service connection for a psychiatric disability, but has not been afforded a VA examination in response to the claim.  In essence, the Veteran asserts his anxiety and depression are the result of a head injury he experienced in service, or alternatively, are consequentially related to his service-connected disabilities.  A review of his outpatient treatment records from the Dayton VAMC shows the Veteran has been diagnosed with depression and anxiety, which his psychologist has indicated is related to chronic pain.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination has been established in this case.

Next, the Board observes the RO obtained VA examinations and medical opinions relative to the Veteran's claimed thoracolumbar spine, bilateral hip, and bilateral neuropathy claims.  Initially, the Board notes the Veteran was diagnosed with bilateral lower extremity paresthesias during his VA examination.  The Veteran's treating chiropractor from Neurosurgical Care Incorporated and his treating clinician at the Ohio State Pain Management Center have attributed his neurological manifestations to his lumbar spine stenosis with foraminal narrowing and disc bulge/protrusion.  As the Veteran's lower extremity manifestations clearly result from his thoracolumbar spine disability, a determination of entitlement to service connection for these disabilities will be contingent upon service connection being established for the Veteran's thoracolumbar spine disability.  

As noted above, the Veteran has been diagnosed with several thoracolumbar spine conditions in the course of his appeal, to include spinal perineural cysts, degenerative disc disease, stenosis with foraminal narrowing and disc bulges/protrusions.  The Veteran has asserted his thoracolumbar spine disability is the result of an injury in service, or alternatively, the result of his service connected cervical spine, left knee, and/or right shoulder disabilities.  More specifically, the Veteran has reported a tank casing fell on his head in service, which led to his cervical spine and thoracolumbar spine disorders.  

An April 2011 VA examiner stated the Veteran's back condition is, "at least as likely as not related to altered gait."  However, the examiner stated the Veteran had several contributory factors for his altered gait.  Specifically, the examiner stated the Veteran has a leg length discrepancy, as well as his left knee disability.  The examiner also noted a post-service motorcycle accident, and intimated this could be a factor in the Veteran's back disability; however, the examiner curiously did not indicate the Veteran was treated for a back injury at the time of the accident.  Additionally, the examiner stated the Veteran had 8 parachute jumps in service.  In sum, the examiner stated the Veteran's, "left knee condition would be least contributing factor to his back condition."  The examiner did not state whether the Veteran's cervical spine or in-service head trauma could have contributed to his current thoracolumbar spine disability.  

To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, the examiner has indicated the Veteran's thoracolumbar spine disability is as likely as not caused by altered gait.  Moreover, the examiner has indicated the Veteran's in-service parachute jumps and left knee disability could be contributing factors to the Veteran's claimed disability.  However, the examiner's opinion is ambiguous, in that it fails to provide a completely reasoned explanation.  As such, the Board finds a new medical examination and opinion are warranted.  

The Board observes the opinion proffered for the Veteran's bilateral hip disability suffers the same vague deficiencies as the opinion provided for the thoracolumbar disability, as the examiner provided an essentially duplicate explanation relative to these claims.  Specifically, the Veteran was diagnosed with bilateral hip degenerative joint disease during his April 2011 VA examination.  However, the examiner found the Veteran's hip disabilities were less likely as not secondary to an altered gait caused by his left knee disability.  Although the examiner did state his left knee condition was a contributing factor to his bilateral hip condition, he found it to be the "least contributing."  Again, the examiner noted the Veteran's post-service motorcycle accident, for which the Veteran did not report a hip injury.  The examiner also noted the Veteran's leg length discrepancy, and his in-service parachute jumps, but did not explain how or why these facts related to his medical opinion.  Therefore, the Board finds a new examination and medical opinion are also necessary to competently address these claimed disabilities.  The final issue of entitlement to a TDIU is substantially intertwined with the issues requiring additional development, and as such, cannot be decided at this time.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to accurately assess his service-connected left knee chondromalacia and cervical spine degenerative arthritis disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

3.  The RO or the AMC should also afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed bilateral hip and thoracolumbar spine disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each hip disorder and each thoracolumbar spine disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's competent reports of a tank casing falling on his head, as well as his parachute jumps in service; 

b)  was caused by his service-connected cervical spine disability; 

c)  was permanently worsened by his service-connected cervical spine disability; 

d) was caused by his service-connected right shoulder disability; 

e)  was permanently worsened by his service-connected right shoulder disability; 

f) was caused by his service-connected left knee disability; or

g)  was permanently worsened by his service-connected left knee disability

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  Specifically, the examiner should discuss the Veteran's reports of a tank casing falling on his head in service, as well as his reports of alteration of gait resulting from his service-connected disabilities.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran should be afforded a VA examination by a psychiatrist or psychologist with sufficient expertise to address the etiology of his claimed psychiatric disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's competent reports of a tank casing falling on his head;

b)  was caused by the Veteran's service-connected disabilities, to include as a result of his chronic pain arising from those disabilities; or

c)  was permanently worsened by the Veteran's service-connected disabilities, to include as a result of his chronic pain arising from those disabilities.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMC should also undertake any other indicated development, to include affording the Veteran an appropriate examination in response to the claim for a TDIU if deemed necessary.

6.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


